Citation Nr: 0838839	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-41 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.  In November 2007, the Board 
denied the veteran's claim.  She filed a timely appeal with 
the Court of Appeals for Veterans Claims.  In a July 2008 
Order, the Court remanded the claim to the Board for further 
development in accordance with a Joint Motion for Remand 
agreed to by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has not received adequate notice under 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2008), 
and controlling case law, for her new and material evidence 
claim.  Such notice must specifically identify the reason the 
claim was previously denied.  It also must inform the veteran 
of the proper standard by which new and material evidence is 
determined.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for a bilateral 
shoulder disorder.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denials in the prior 
decisions and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were deficient in 
the previous denial.  The veteran should 
be informed that in January 1999, the RO 
denied the claim stating that there was 
no permanent residual or chronic 
disability of the shoulders in service or 
following service and that an April 2000 
decision determined that the additional 
evidence was cumulative of that which was 
on file at the time of the January 1999 
decision.  

The veteran should also be specifically 
told that she should submit evidence 
showing that she has a current bilateral 
shoulder disorder which is related to 
service.  She should be told that 
evidence in the form of a medical opinion 
would be useful in demonstrating that any 
current bilateral shoulder disorder is 
related to service.

The veteran should be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and the information and evidence the 
veteran is expected to provide.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection is reopened and 
granted.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

